DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s original filing of 12/23/2020.
Claims 1-15 are currently pending and have been examined. Applicant has amended claims 1-15. Applicant has canceled claims 16-17.
Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels, specifically, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 2)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the data receiving interface receives during the autonomous tracking…" in lines 19-20.  There is insufficient antecedent basis for “the autonomous tracking” in the claim.
Claim 9 recites the limitation "a group on the trail of a leading vehicle" in line 6.  The preamble of claim 9, line 1, recites “a group of vehicles.” It is unclear if the limitations refer to the same group. 
Claim 9 recites the limitation "a group of vehicles" in line 1. Claim 1, upon which claim 9 is dependent, recites “a group of trailing a leading vehicle.” It is unclear if the limitations refer to the same group. 

Claim 11 recites the limitation "the autonomous tracking" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the autonomous driving mode" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehr et al. (US 20150127189 A1).
Regarding claim 1, Mehr discloses a vehicle configured to track behind autonomously in a group trailing a leading vehicle (see at least abstract), the vehicle comprising: 
a communication device for receiving first and second vehicle-relevant data, the first vehicle-relevant data and the second vehicle-relevant data redundant to one another (see at least paragraphs [0017-0019], and [0059]);
a data transmitting interface for receiving the first vehicle-relevant data via a first wireless transmission medium (see at least paragraphs [0009], [0019], [0031], [0040-0049], [0054-0055], and [0059]); 
and a data receiving interface for receiving the second vehicle-relevant data via a second wireless transmission medium, wherein the first wireless transmission medium is different from the second wireless transmission medium and the second wireless transmission medium comprises an optical connection (see at least paragraphs [0009], [0017-0019], [0031-0049], and [0059]; and claim 12);
the data receiving interface receives during the autonomous tracking the second vehicle-relevant data directly from a vehicle in the group driving immediately ahead of the vehicle, and permanently parallel to the first vehicle-relevant data (see at least paragraphs [0009], [0050], [0059]).
Regarding claim 2, Mehr discloses the optical connection comprises a light connection or an optical directional radio connection or an IF connection (see at least paragraphs [0032-0035] and [0059]).
Regarding claim 3, Mehr discloses, during in normal operation, the first vehicle-relevant data and the second vehicle-relevant data are independently sufficient to perform autonomous driving-in-a-group operation (see at least paragraphs [0024] and [0059] and Fig. 1b).
Regarding claim 4, Mehr discloses the first wireless transmission medium comprises a radio connection (see at least paragraphs [0033-0049]).
Regarding claim 5, Mehr discloses the data receiving interface comprises a front-facing camera (see at least paragraphs [0021], [0033-0049], [0059], and [0061]).
Regarding claim 6, Mehr discloses a data sending interface (see at least paragraphs [0009-0011], [0015], [0031-0032], [0054-0056], and [0061]).
Regarding claim 8, Mehr discloses the vehicle-relevant data includes at least control data for the longitudinal and lateral guidance of the vehicle (see at least paragraph [0005]).
Regarding claim 9, Mehr discloses a group of vehicles comprising: at least two vehicles as claimed in claim 1 (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b); wherein:
the at least two vehicles track behind in a group on the trail of a leading vehicle (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b); 
a first of the at least two vehicles receives the second vehicle-relevant data directly from the leading vehicle via the data receiving interface (see at least paragraphs [0009], [0017-0019], [0031-0049] and [0059); 
and a second of the at least two vehicles receiving the second vehicle-relevant data directly from the first of the at least two vehicles driving immediately ahead during the autonomous tracking via the data receiving interface (see at least paragraphs [0009], [0017-0019], [0031-0049] and [0059).
Regarding claim 11, Mehr discloses a method for operating a following vehicle with a communication device for receiving first and second vehicle-relevant data (see at least paragraphs [0009], [0017-0019], [0031-0049], and [0059]), the first vehicle-relevant data and the second vehicle-relevant data being formed as redundant to one another (see at least paragraphs [0017-0019], and [0059]), the following vehicle tracking behind autonomously in a group on the trail of a leading vehicle (see at least abstract, paragraphs [0009-0011], and Figs. 1a-1b), the method comprising: 
receiving the first vehicle-relevant data via a first wireless transmission medium (see at least paragraphs [0009], [0019], [0031], [0040-0049], [0054-0055], and [0059]);
receiving the second vehicle-relevant data via a second wireless transmission medium, the first wireless transmission medium being comprising a different medium from the second wireless transmission medium, and the second wireless transmission medium being formed as an optical connection (see at least paragraphs [0009], [0017-0019], [0031-0049], and [0059]; and claim 12); 
and receiving the second vehicle-relevant data permanently parallel to the first vehicle-relevant data directly from a vehicle in the group driving immediately ahead through the data receiving interface during the autonomous tracking (see at least paragraphs [0009-0011] and [0050]).
Regarding claim 12, Mehr discloses comparing the first vehicle-relevant data with the second vehicle-relevant data (see at least abstract and paragraphs [0009-0010], [0019-0020], and [0024-0026]); 
and performing the autonomous tracking being performed if there is a matching result of the comparison (see at least abstract and paragraphs [0009-0010], [0019-0020], [0024-0026] and [0059]); 
and ending the autonomous tracking if there is a non-matching result of the comparison (see at least abstract and paragraphs [0009-0010], [0019-0020], and [0024-0026] and [0059]).
Regarding claim 13, Mehr discloses, in the event of a fault or failure of the first wireless transmission medium or the data transmitting interface, checking whether the autonomous driving mode as a following vehicle tracking behind is continued or whether a change to a driving mode as a single vehicle takes place (see at least paragraphs [0024-0027]).
Regarding claim 14, Mehr discloses a useful life of the second data is subject to a time limit (see at least paragraphs [0030] and [0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Li et al. (CN 107808514 A).
Regarding claim 7, Mehr does not disclose the data sending interface comprises at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector.
However, Li teaches the data sending interface comprises at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector (see at least pages 1-2 of the machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the light-emitting interface of Li into the vehicle following system using autonomous tracking of Mehr because both inventions are directed towards controlling self-driving vehicles to travel in a fleet or group. This would help ensure the successful and reliable transmission of information between vehicles in the fleet or group.
Regarding claim 10, Mehr discloses a front camera for each vehicle comprising the data receiving interface (see at least paragraphs [0021], [0033-0049], [0059], and [0061]).  
Mehr does not disclose the respective data sending interface for each vehicle includes at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector.
However, Li teaches the respective data sending interface for each vehicle includes at least two rear lights and/or a back light and/or a tail light and/or a reflex reflector (see at least pages 1-2 of the machine translation).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the light-emitting interface of Li into the vehicle following system using autonomous tracking of Mehr because both inventions are directed towards controlling self-driving vehicles to travel in a fleet or group. This would help ensure the successful and reliable transmission of information between vehicles in the fleet or group.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mehr in view of Nix (US 20170287233 A1).
Regarding claim 15, Mehr discloses using in normal operation the first vehicle-relevant data (see at least paragraphs [0017-0020] and [0059]).
Mehr does not disclose in operation in the event of a fault using the second vehicle-relevant data.
However, Nix teaches in operation in the event of a fault using the second vehicle-relevant data (see at least paragraphs [0075], [0090], and [0104]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the data selection feature of Nix into the vehicle following system using autonomous tracking of Mehr because they are both directed towards vehicles utilizing vehicle-to-vehicle communication for traveling in a fleet or group. This prevents the system from experiencing overall failure if a sensor or its corresponding data experience failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meinecke et al. (US 20200033886 A1) discloses using automatic methods and systems for at least one vehicle to follow a scout.
Mudalige (US 20100256836 A1) discloses controlling a host of target vehicles via wireless communication with a host vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666